UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4142
ALLEN ROBINSON, a/k/a "A",
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-02-248)

                  Submitted: November 19, 2003

                      Decided: December 8, 2003

    Before WILKINSON and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Bruce W. Bannister, Greenville, South Carolina, for Appellant. David
Calhoun Stephens, Assistant United States Attorney, Elizabeth Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Green-
ville, South Carolina, for Appellee.
2                    UNITED STATES v. ROBINSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Allen Robinson appeals his conviction based on a written plea
agreement and sentence on a charge of conspiracy to possess with
intent to distribute crack cocaine, in violation of 21 U.S.C.
§ 841(b)(1)(B) (2000). After conducting a thorough Fed. R. Crim. P.
11 colloquy, the district court accepted Robinson’s plea, and subse-
quently sentenced him to 188 months’ imprisonment, five years of
supervised release, and a $100 special assessment. Robinson’s attor-
ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), claiming the facts supporting Robinson’s plea were
insufficient, and challenging Robinson’s guilty plea and his career
offender enhancement under USSG § 4B1.1(B), but concluding that
there are no meritorious grounds for appeal. Robinson filed a pro se
supplemental brief claiming the government breached his plea agree-
ment by failing to make a Fed. R. Crim. P. 35(b) motion on his
behalf, and challenging the indictment. In accordance with the
requirements of Anders, we have examined the entire record and find
no meritorious issues for appeal.

   We find no merit to Robinson’s specific claims on appeal. There
were sufficient facts supporting Robinson’s guilty plea, including a
statement from one of Robinson’s co-conspirators implicating Robin-
son in the cocaine conspiracy. Moreover, the district court complied
with the mandates of Fed. R. Crim. P. 11, and Robinson was fully
apprised of the crime to which he pled guilty, the rights he was waiv-
ing by pleading guilty, the specific terms of the plea agreement,
including the fact that the government had complete discretion
regarding whether it would make a Rule 35(b) motion on Robinson’s
behalf, and the sentence he faced. Robinson’s plea colloquy reveals
that his plea was knowingly and voluntarily entered into.

  Moreover, Robinson satisfied the criteria for career offender
enhancement under USSG § 4B1.1(B). Robinson was sentenced
                      UNITED STATES v. ROBINSON                         3
within a properly calculated guidelines range and consistent with stat-
utory and constitutional law.

   Finally, Robinson asserts that his indictment was defective. We
find Robinson’s challenge to the time frame in the indictment to be
without merit because the indictment charges facts which show that
the offense was committed within the statutory period of limitations.
United States v. Young, 862 F.2d 815, 818-19 (10th Cir. 1988). Rob-
inson’s challenge to the indictment’s failure to identify "persons
unknown" is specious. Moreover, even if there were error, Robinson’s
guilty plea effected a waiver of all non-jurisdictional defects in the
indictment. Tollett v. Henderson, 411 U.S. 258, 267 (1973). Our
review of Robinson’s indictment reveals that it is valid. See United
States v. Bolden, 325 F.3d 471, 490 (4th Cir. 2003).

   Accordingly, we affirm Robinson’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED